—In an action to recover for property damage, defendants Dove Demolition Corp. and Brian Holding Co. appeal from so much of an order of the Supreme Court, Westchester County, entered August 2, 1978, as denied, with leave to renew, their cross motion to consolidate eight actions. Order reversed insofar as appealed from, without costs or disbursements, and cross motion for consolidation is granted. On or about May 17, 1977 a three-story building, owned by appellant Brian Holding Co., collapsed in the midst of demolition being conducted by appellant Dove Demolition Corp. The building collapse resulted in property damage to neighboring persons and companies, eight of which have commenced actions against the appellants. Four of these actions were commenced in the Supreme Court, Westchester County, two were commenced in the County Court, Westchester County, and two were commenced in the City Court of the City of White Plains. These eight actions share common, if not identical, questions of law and fact regarding the issue of the appellants’ liability, and are ripe for consolidation in accordance with CPLR 602. Only two plaintiffs opposed consolidation and they did not sustain their burden of demonstrating prejudice to a substantial right. When all the various interests are balanced, judicial economy coupled with avoiding the risk of inconsistent verdicts outweigh the disadvantages and inconvenience to the opposing plaintiffs (see 2 Weinstein-Korn-Miller, NY Civ Prac, par 602.09). It was therefore improper to deny appellants’ cross *1002motion for consolidation. It is directed that all pretrial proceedings proceed expeditiously. O’Connor, J. P., Lazer, Rabin and Gulotta, JJ., concur.